Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignee/Consent
The Consent of Assignment filed September 29, 2022 is accepted.

Reissue Declaration
The reissue oath/declaration filed with this application is defective for the following reasons:
According to 37 C.F.R. 1.175(c):  

The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:
(1)  The application does not seek to enlarge the scope of the claims of the original patent; or
(2)  The application for the original patent was filed under § 1.46  by the assignee of the entire interest. 

In the instant reissue application, Applicant does seek to enlarge the scope of the claims; and, the original application 15/771,836 was not filed under §1.46 by an assignee of the entire interest (the application was not assigned).
Therefore, the Assignee may not sign the reissue declaration.
Applicant must file an Inventor’s Reissue Declaration signed by the Inventor.
See 37 CFR 1.175 and MPEP § 1414.01.
The error statement in the 9/29/2022 declaration is otherwise acceptable and may be repeated in the inventor’s declaration to be filed, provided the stated errors are not changed by any claim amendments.

Claim Rejections - 35 USC § 251
Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration.  The nature of the defect(s) are set forth above in the objection to the declaration.  See 37 CFR 1.175.

Drawings
The corrected drawings/replacement sheets filed September 29, 2022 have been reviewed.  Sheet number 4 should include the label “Amended” under the figure legend because the text added to figure 4 is considered to be substantive changes.  All other replacement sheets are approved.

Specification
The objections to the specification set forth in the previous Office action have been overcome by the amendments and/or explanations filed September 29, 2022. 

Claim Rejections - 35 USC § 112
The rejections set forth in the previous Office action under 35 U.S.C. §112(a) and  §112(b) have been overcome by the amendments filed September 29, 2022. 

Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 define over the prior art of record, but the rejection under 35 U.S.C. 251 must also be overcome before any claims could be allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1:
A method of filling and draining an above ground water tank, the method comprising: 
placing a sump below said above ground water tank, said sump having an inside port located below said above ground water tank and an outside port located on said sump outside a tank wall of said above ground water tank; 
erecting said tank wall over said sump between said inside port, which is inside said tank wall, and said outside port which is outside said tank wall; 
placing a tank liner over said inside port; 
securing said tank liner to said inside port; 
attaching a hose to said outside port; and
filling and draining said water tank via said outside port,
is not taught or fairly suggested by the prior art of record.

Claim 9:
A method for filling and draining an above ground water tank, the method comprising:
placing a sump under said above ground water tank, said sump having an inside port that is located under said above ground tank and an outside port that is located outside a tank wall of said above ground water tank;
placing a tank liner over said inside port;
securing said tank liner to said inside port;
attaching a hose to said outside port; and
filling and draining said water tank via said outside port,
is not taught or fairly suggested in the prior art.

Claim 17:
17. (Amended) A system for filling and draining an above ground water tank comprising:
a sump placed under said above ground water tank;
an inside port disposed on said sump under said above ground water tank;
a flange connected to a tank liner;
an outer port arch coupled to said sump for filling and draining said above ground water tank, said outer port arch located outside of said above ground water tank,
is not taught or fairly suggested in the prior art.

Information Disclosure Statement
It is noted that the instant reissue application does not include an Information Disclosure Statement (IDS).  
Should applicant wish to ensure that all of the references which were cited in the original patent and the parent application are considered and cited in this reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in this reissue application.  
See MPEP §§ 609.02 and 1406.    

Response to Arguments
Applicant’s arguments/amendments with respect to the objections to the drawings and the specification, and the rejections set forth under 35 USC 112, have been fully considered and are effective to overcome the objections and rejections.  

Conclusion
Applicant's submission of an Assignee Declaration necessitated the new ground of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 10,239,687 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  
See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay Ann Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                   /RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferees: 	/David O Reip/
Patent Reexamination Specialist, Art Unit 3993 

/GAS/
Gay Ann Spahn
Supervisory Patent Reexamination Specialist, Art Unit 3993